Title: To John Adams from Adam Gerard Mappa, 16 February 1825
From: Mappa, Adam Gerard
To: Adams, John


				
					Sir!
					Oldenbarneveld February 16th. 1825.
				
				Since Christmas 1789 a few days after my arrival at New-York, when, invited by your politeness, I enjoyed the honour at your Table of renewing the recollection of a visit I had the pleasure to pay you at the Hague, au Lion d’Or, when Mr. Du Mat was my interpreter in asking your friendly advice to emigrate with my family to North America. Not having had the pleasure of paying you my grateful respects, during Such a lapse of time, being upwards of thirty years buried in the Northern deserts of this State; I cannot neglect to embrace the opportunity afforded me by this happy, and long wished for event of the elevation of your dear Son the Honourable John Quincy Adams to the Presidency of these United States; Accept Sir! my most Sincere Congratulations on this auspicious Completion  of the wishes of your Paternal heart, and of those admirers of eminent Talents, Patriotism and wellwishers of our distinguishedly blessed, and happy Country.May it please the Almighty to prolong your days, to enjoy the Satisfaction which our beloved President Elect will procure you, and all true friends of national Liberty, and National Independence.I have the honour to remain, / Sir! / Your most respectful / and Obedt. Servt.
				
					A: G: Mappa.
				
				
			